DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Conference Decision
In view of the appeal brief filed on 09/13/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.

To avoid abandonment of the application, appellant must exercise one of the following two options:

(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.118 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10, 12-14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 10, and 19, the claims recites “the correlation block sending a warning signal of high friction in the steering system when the comparison between the repository data and the vehicle and steering system signals exceed a predetermined value.”

It is unclear to the Examiner how multiple comparisons of data exceed only one value. For example, the claim requires measuring steering and vehicle parameters (multiple data) and comparing the multiple data with normal values of data, then the correlation block sends a warning signal when the vehicle and steering signals exceed “a predetermined value”. Examiner is interpreting the claims to require the data from the steering and vehicle sensors to be converted to single a value before the friction comparison. In light of this interpretation, the claim has been addressed below.

	Claims 8 and 18 depends from claim 1, and are rejected under 112(b).

Claim 10 further recites the limitation "the signals from the second set of sensors" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-14, and 17 depend from claim 10, and are rejected under 112(b).

Claim 19 further recites the limitation "the signals from the second set of sensors " in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the second set of sensors in the claim to be apart of the plurality of sensors. In light of this interpretation, the claim has been addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 10, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Brown et al. (U.S. Publication No. 2009/0150018 A1) hereinafter Brown in view of Schusteritz et al. (U.S. Patent No. 8,392,055 B2) hereinafter Schusteritz further in view of.

Regarding claim 1, Brown discloses a system to detect high friction in a steering system for a vehicle comprising [see Abstract – discusses a system for identifying friction in a vehicle]:
a plurality of vehicle sensors to monitor vehicle parameters including lateral acceleration, longitudinal acceleration, and a vehicle speed sensor  for monitoring the speed of the vehicle [see Paragraph 0017 – discusses measuring signals such as lateral acceleration, longitudinal acceleration, and a vehicle speed sensor];
a plurality of steering system sensors to monitor steering system parameterssee Paragraph 0015 – discusses monitoring steering system (torque, pinion, steering system gear ratio)]; 
a repository for storing normal values for the plurality of vehicle sensors and the plurality of steering system sensors [see Figure 1 and Figure 4 below – depicts an idealized vehicle state 106, where steering and vehicle signals are input, the inputs are compared with normal values 410, 412, 414, 416, 418 to determine a confidence factor that indicates a stable driving condition]; 

    PNG
    media_image1.png
    235
    466
    media_image1.png
    Greyscale

Figure 1 of Brown

    PNG
    media_image2.png
    230
    405
    media_image2.png
    Greyscale

Figure 4 of Brown

a correlation block operatively connected to the repository, the plurality of vehicle sensors and the plurality of steering system sensors [see Figure 1 below – depicts a correlation block 110 coupled to the idealized state 106, measured state 104 the steering signals 102, and vehicle signals 103], 

    PNG
    media_image1.png
    235
    466
    media_image1.png
    Greyscale

Figure 1 of Brown

and wherein the correlation block is configured to compare the vehicle parameters and steering system parameters with data of normal values in the repository [see Paragraph 0014 - discusses determining an estimate of friction (a value before the friction comparison) from vehicle sensors and steering sensors in the comparison block 108 using the acquired and learned normal values 106/400 (before the estimate of friction is determined; idealized states (normal steering and vehicle values) and measured states (steering values) are determined, the states are then compared to determine the estimate of friction value)), friction boundaries are determined from the multiple sources (vehicle sensors and steering sensors) 110], the correlation block sending a warning signal of high friction in the steering system when the comparison between the repository data and the vehicle and steering system signals exceed a predetermined value [see Paragraph 0025 - discusses that the estimate of friction is compared to a predetermined friction boundary, and if the estimate of friction exceeds the friction boundaries, then high friction is present in the system].

However, Brown fails to disclose:
a plurality of steering system sensors to monitor steering system parameters including a steering angle sensor for monitoring the steering angle of the vehicle;
a trigger block operatively connected to the correlation block, the vehicle speed sensor and the steering angle sensor, 
the trigger block activating the correlation block when both the vehicle speed reaches a preset value for vehicle speed and the steering angle of the vehicle reaches a preset value for steering angle

Schusteritz discloses:
a plurality of vehicle sensors to monitor vehicle parameters including a vehicle speed sensor  for monitoring the speed of the vehicle [see Column 5 lines 57-64 – discusses monitoring lateral acceleration, longitudinal acceleration, vehicle speed];
a plurality of steering system sensors to monitor steering system parameters including a steering angle sensor for monitoring the steering angle of the vehicle [see Column 5 lines 57-64 – discusses monitoring the steering rate and steering angle]; 
a trigger block operatively connected to a correlation block, the vehicle speed sensor and the steering angle sensor [see Column 2 lines 55-62 - discusses determining whether a vehicle is in a stable state (the steering angle and vehicle speed) before comparing values], and
the trigger block activating the correlation block when both the vehicle speed reaches a preset value for vehicle speed and the steering angle of the vehicle reaches a preset value for steering angle [see Column 2 lines 57-59 and see Column 6 lines 5-8- - discusses that straight ahead travel is determined when a vehicle speed is about 60 kph and steering angle of about 45 degrees, this enables a comparison].
Schusteritz suggests that ensuring a vehicle is travelling straight (before a friction estimation) excludes influences from negatively effecting an evaluation of friction forces [see Column 2 lines 63-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the correlation block as taught by Brown to include a trigger block as taught by Schusteritz in order to exclude influences from negatively effecting an evaluation of friction forces [Schusteritz, see Column 2 lines 63-67].

Regarding claim 10, Brown discloses a system to detect high friction in a steering system for a vehicle comprising [see Abstract – discusses a system for identifying friction in a vehicle]:
a repository for storing normal values for vehicle parameters and steering system parameters [see Figure 1 and Figure 4 below – depicts an idealized vehicle state 106, where steering and vehicle signals are input, the inputs are compared with normal values 410, 412, 414, 416, 418], wherein the repository is configured to learn or acquire normal operating parameters for the signals received from the second set of sensors over an operational period for the vehicle [see Figure 4 below – depicts where the repository 106/400 acquires (signals) and learns an idealized vehicle state (confidence factor) for a stable state, and see Paragraph 0021 – the confidence factor is to determine periods when a vehicle is in a stable condition]; 

    PNG
    media_image1.png
    235
    466
    media_image1.png
    Greyscale

Figure 1 of Brown

    PNG
    media_image2.png
    230
    405
    media_image2.png
    Greyscale

Figure 4 of Brown

a correlation block operatively connected to the repository and to a second set of sensors that monitor vehicle parameters and/or steering system parameters [see Figure 1 below – depicts a correlation block 110 coupled to the idealized state 106, measured state 104 the steering signals 102, and vehicle signals 103]; and 

    PNG
    media_image1.png
    235
    466
    media_image1.png
    Greyscale

Figure 1 of Brown

wherein the correlation block is configured to compare the vehicle parameters and steering system parameters with data of normal values in the repository [see Paragraph 0014 - discusses determining an estimate of friction (a value before the friction comparison) from vehicle sensors and steering sensors in the comparison block 108 using the acquired and learned normal values 106/400 (before the estimate of friction is determined; idealized states (normal steering and vehicle values) and measured states (steering values) are determined, the states are then compared to determine the estimate of friction value)), friction boundaries are determined from the multiple sources (vehicle sensors and steering sensors) 110], the correlation block sending a warning signal of high friction in the steering system when the comparison between the repository data and the vehicle and steering system signals exceed a predetermined value [see Paragraph 0025 - discusses that the estimate of friction is compared to a predetermined friction boundary, and if the estimate of friction exceeds the friction boundaries, then high friction is present in the system].

However, Brown fails to disclose:
a first set of sensors to monitor vehicle parameters and/or steering system parameters including a vehicle speed sensor for monitoring the speed of the vehicle and a steering angle sensor for monitoring the steering angle of the vehicle; and
a trigger block operatively connected to the correlation block and the first set of sensors, and the trigger block activating the correlation block when the vehicle parameters and/or the steering system parameters from the first set of sensors reach a predetermined level.

Schusteritz discloses:
a first set of sensors to monitor vehicle parameters and/or steering system parameters including a vehicle speed sensor for monitoring the speed of the vehicle and a steering angle sensor for monitoring the steering angle of the vehicle [see Column 2 lines 55-62 - discusses determining whether a vehicle is in a stable state (the steering angle and vehicle speed)]; and
a trigger block operatively connected to the correlation block and the first set of sensors [see Column 2 lines 55-62 - discusses determining whether a vehicle is in a stable state (the steering angle and vehicle speed) before comparing values], and the trigger block activating the correlation block when the vehicle parameters and/or the steering system parameters from the first set of sensors reach a predetermined level [see Column 2 lines 57-59 and see Column 6 lines 5-8- - discusses that straight ahead travel is determined when a vehicle speed is about 60 kph and steering angle of about 45 degrees, this enables a comparison].
Schusteritz suggests that ensuring a vehicle is travelling straight (before a friction estimation) excludes influences from negatively effecting an evaluation of friction forces [see Column 2 lines 63-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the correlation block as taught by Brown to include a trigger block as taught by Schusteritz in order to exclude influences from negatively effecting an evaluation of friction forces [Schusteritz, see Column 2 lines 63-67].

Regarding claim 12, Brown and Schusteritz disclose the invention with respect to claim 10. Schusteritz further discloses wherein the trigger block activates the correlation block when the vehicle speed reaches the predetermined level corresponding to a preset value for vehicle speed and when the steering angle of the vehicle reach the predetermined level corresponding to a preset value for steering angle [see Column 2 lines 57-59 and see Column 6 lines 5-8- - discusses that straight ahead travel is determined when a vehicle speed is about 60 kph and steering angle of about 45 degrees, this enables a comparison, and see Column 5 lines 65-67 – discusses that criteria is predetermined for determining a stable state].

Regarding claim 13, Brown and Schusteritz disclose the invention with respect to claim 10. Schusteritz further discloses wherein the second set of sensors sense two see Paragraph 0017 – discusses lateral acceleration], longitudinal acceleration [see Paragraph 0017 – discusses longitudinal acceleration], see Figure 1 below – depicts the signals sent to the comparison block 108].  

    PNG
    media_image1.png
    235
    466
    media_image1.png
    Greyscale

Figure 1 of Brown

Regarding claim 17, Brown and Schusteritz disclose the invention with respect to claim 10. Brown further discloses wherein the high friction in the steering system is caused by rust [see Paragraph 0005 – discusses that the mechanical systems of a steering system corrode and lead to high friction].

Regarding claim 18, Brown and Schusteritz disclose the invention with respect to claim 1. Brown further discloses wherein the high friction in the steering system is caused by rust [see Paragraph 0005 – discusses that the mechanical systems of a steering system corrode and lead to high friction].

Regarding claim 19, Brown discloses a system to detect high friction in a steering system for a vehicle comprising [see Abstract – discusses a system for identifying friction in a vehicle]: 
a plurality of vehicle sensors to monitor vehicle parameters including a vehicle speed sensor for monitoring the speed of the vehicle, a lateral acceleration sensor, and a longitudinal acceleration sensor [see Paragraph 0017 – discusses measuring signals such as lateral acceleration, longitudinal acceleration, and a vehicle speed sensor]; 
a plurality of steering system sensors to monitor steering system parameters see Paragraph 0015 – discusses monitoring steering system (torque, pinion, steering system gear ratio)]; 
a repository for storing normal values for the plurality of vehicle sensors and the plurality of steering system sensors [see Figure 1 and Figure 4 below – depicts an idealized vehicle state 106, where steering and vehicle signals are input, the inputs are compared with normal values 410, 412, 414, 416, 418 to determine a confidence factor that indicates a stable driving condition], wherein the repository is configured to learn normal operating parameters for the signals received from the second set of sensors over an operational period for the vehicle [see Figure 4 below – depicts where the repository 106/400 acquires (signals) and learns an idealized vehicle state (confidence factor) for a stable state, and see Paragraph 0021 – the confidence factor is to determine periods when a vehicle is in a stable condition];


    PNG
    media_image1.png
    235
    466
    media_image1.png
    Greyscale

Figure 1 of Brown

    PNG
    media_image2.png
    230
    405
    media_image2.png
    Greyscale

Figure 4 of Brown

a correlation block operatively connected to the repository, the plurality of vehicle sensors and the plurality of steering system sensors [see Figure 1 below – depicts a correlation block 110 coupled to the idealized state 106, measured state 104 the steering signals 102, and vehicle signals 103], 

    PNG
    media_image1.png
    235
    466
    media_image1.png
    Greyscale

Figure 1 of Brown

wherein the correlation block is configured to compare the vehicle parameters and steering system parameters with data of normal values in the repository [see Paragraph 0014 - discusses determining an estimate of friction (a value before the friction comparison) from vehicle sensors and steering sensors in the comparison block 108 using the acquired and learned normal values 106/400 (before the estimate of friction is determined; idealized states (normal steering and vehicle values) and measured states (steering values) are determined, the states are then compared to determine the estimate of friction value)), friction boundaries are determined from the multiple sources (vehicle sensors and steering sensors) 110], the correlation block sending a warning signal of high friction in the steering system when the comparison between the repository data and the vehicle and steering system signals exceed a predetermined value [see Paragraph 0025 - discusses that the estimate of friction is compared to a predetermined friction boundary, and if the estimate of friction exceeds the friction boundaries, then high friction is present in the system], wherein the high friction in the steering system is caused by rust [see Paragraph 0005 – discusses that the mechanical systems of a steering system corrode and lead to high friction].

However, Brown fails to disclose:
trigger block operatively connected to the correlation block, the vehicle speed sensor and the steering angle sensor, and
the trigger block activating the correlation block when both the vehicle speed reaches a preset value for vehicle speed and the steering angle of the vehicle reaches a preset value for steering angle.

Schusteritz discloses:
A trigger block operatively connected to a correlation block, vehicle speed sensor and steering angle sensor [see Column 2 lines 55-62 - discusses determining whether a vehicle is in a stable state (the steering angle and vehicle speed) before comparing values], and the trigger block activating the correlation block when both a vehicle speed reaches a preset value for vehicle speed and a steering angle of a vehicle reaches a preset value for steering angle [see Column 2 lines 57-59 and see Column 6 lines 5-8- - discusses that straight ahead travel is determined when a vehicle speed is about 60 kph and steering angle of about 45 degrees, this enables a comparison].
Schusteritz suggests that ensuring a vehicle is travelling straight (before a friction estimation) excludes influences from negatively effecting an evaluation of friction forces [see Column 2 lines 63-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the correlation block as taught by Brown to include a trigger block as taught by Schusteritz in order to exclude influences from negatively effecting an evaluation of friction forces [Schusteritz, see Column 2 lines 63-67].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Schusteritz further in view of Fehlings et al. (U.S. Patent No. 8,666,604 B2) hereinafter Fehlings.

Regarding claim 8, Brown and Schusteritz disclose the invention with respect to claim 1.

However, the combination of Brown and Schusteritz fails to disclose wherein the steering system parameters monitored by the steering system sensors include: steering speed, steering rotor angle, steering rotor speed, steering rotor speed, and steering wheel torque.

Fehlings discloses wherein the steering system parameters monitored by the steering system sensors include: steering speed [see Column 6 line 33 - steering angular velocity], steering rotor angle [see Column 6 line 28 - motor position (angle of rotation of the motor)], steering rotor speed [see Column 6 lines 29-30 - angular velocity of the motor], steering rotor torque [see Column 6 line 29 - motor torque] and steering wheel torque [see Column 6 line 33 - steering torque].

Fehlings suggests that including multiple characteristics removes difficulty of detection for issues imposed on a steering system [see Column 6 lines 49-55].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering characteristics as taught by Brown to include steering speed, steering rotor angle, steering rotor speed, steering rotor torque, and steering wheel torque as taught by Fehlings in order to improve detection of issues imposed on a steering system [Fehlings, see Column 6 lines 49-55].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Schusteritz further in view of D'Silva et al. (U.S. Patent No. 7,610,127 B2) hereinafter D'Silva.

Regarding claim 14, Brown and Schusteritz disclose the invention with respect to claim 13.

However, the combination of Brown and Schusteritz fails to disclose wherein the correlation block operates a Mahalanobis-Taguchi system (MTS) to calculate a Mahalanobis distance (MD) from the one or more vehicle parameters and/or steering system parameters.

D'Silva discloses a Mahalanobis-Taguchi system (MTS) to calculate a Mahalanobis distance (MD) from the one or more vehicle parameters and steering system parameters [see Column 3 lines 46-67, Column 4, and see Column 5 lines 1-39 - discusses using the measured signals (steering wheel angle, lateral acceleration value, and yaw rate) to calculate normal values via Mahalanobis equations, each of the signals are measured over a predetermined time interval of the driver operating the vehicle].
D'Silva suggests that single metric quantities (Mahalanobis equations determine) improve determining performance indication for vehicle subsystem, such as steering systems [see Background].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify correlation block as taught by Brown to calculate a Mahalanobis distance (MD) from the one or more vehicle parameters and steering system parameters as taught by D'Silva in order to improve determining performance indication [D'Silva, see Background].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665